GREENBAUM, J.
(concurring). I do not think it was legal error to admit in evidence the receipt alleged to have been obtained from the sponging establishment. It is conceded that plaintiff was authorized by defendants to send to the sponger for the piece of defective cloth in good condition. The plaintiff testifies that he gave a fresh piece of goods to the party in the sponging establishment from whom he received the damaged piece upon the presentation of the order. It must be obvious that under such circumstances authority must be presumed in the person who delivered up the damaged goods to receive in exchange therefor another piece of goods, claimed to have been delivered at the time, and to give a written receipt therefor. The testimony, however, developed on the trial as to the alleged delivery to the sponger of the piece of goods; the alteration in the date of the order; the obliteration of the part of the order referring to the delivery of the new piece of goods in exchange for the goods retained; the considerable delay before plaintiff, according to his own testimony, sent or went to the sponging establishment; the fact that it appeared that the proprietor of the sponging establishment had absconded; that the plaintiff personally accompanied his office boy to the sponger’s place, because, as he says, he could identify the goods (a seemingly unnecessary précaution); the failure to produce the boy or account for his absence; the nonproduction of the receipt for goods concededly delivered on Sep*969tember 26th; and the delay in demanding payment of'the bill of September 29th—sufficiently indicates that the interests of justice will be served by reversing the judgment and ordering a new trial.
SCOTT, P. J., concurs in the result.